NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1213n.06

                                           No. 11-1821                                  FILED
                                                                                     Nov 21, 2012
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
AHMAD K. DANIELS,                                  )    EASTERN DISTRICT OF MICHIGAN
                                                   )
       Defendant-Appellant.                        )
                                                   )
                                                   )


       Before: MOORE and COOK, Circuit Judges; BERTELSMAN, District Judge.*



       COOK, Circuit Judge. A jury convicted Ahmad Daniels of three drug offenses and a related

firearm crime, in violation of 21 U.S.C. §§ 841(a)(1), 846 and 18 U.S.C. §§ 2, 922(g)(1). Following

resentencing on remand, Daniels challenges the district court’s 262-month sentence, disputing both

its procedural and substantive reasonableness. We AFFIRM.


       We previously vacated Daniels’s sentence because the district court failed to articulate its

drug-quantity finding. See United States v. Daniels, 396 F. App’x 257, 261–62 (6th Cir. 2010). On

remand, the district court found Daniels responsible for ten kilograms of cocaine base. It premised

this determination on a coconspirator’s testimony that Daniels made at least twenty trips to Detroit,


       *The Honorable William O. Bertelsman, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 11-1821
United States v. Daniels


obtaining half a kilogram of cocaine base each time. Though this finding produced a Guidelines

range of 324 to 405 months’ imprisonment, the court varied downward and reinstated the original

262-month sentence. Daniels timely appeals, objecting to both the drug-quantity finding and the

disparity between his sentence and the lesser sentence received by his coconspirator. Reviewing his

sentence under a deferential abuse-of-discretion standard, see Gall v. United States, 552 U.S. 38, 51

(2007), we reject both arguments.


        Daniels’s drug-quantity objection, though styled as a substantive-reasonableness challenge,

presents a procedural-reasonableness issue. See, e.g., United States v. Tarpley, 295 F. App’x 11, 15

(6th Cir. 2008). We review the district court’s drug-quantity findings for clear error. United States

v. Campbell, 317 F.3d 597, 604 (6th Cir. 2003). Daniels argues without explanation that the district

court erred in relying on his coconspirator’s testimony, and criticizes the district court for not making

“particularized findings.” Yet we will sustain the district court’s drug-quantity estimate if supported

by a preponderance of the evidence, United States v. Jeross, 521 F.3d 562, 570 (6th Cir. 2008), and

“[t]estimonial evidence from a co-conspirator may be sufficient to determine the amount of drugs

for which a defendant should be held accountable, even where the co-conspirator has . . . receive[d]

a reduced sentence as a result of his or her testimony,” United States v. Henley, 360 F.3d 509, 516

(6th Cir. 2004) (citations omitted). The record reflects that the court made a conservative drug-

quantity estimate supported by competent evidence. We find no error, let alone clear error, with this

finding.



                                                  -2-
No. 11-1821
United States v. Daniels


       We likewise reject Daniels’s substantive-reasonableness challenge. Within-Guidelines

sentences are presumptively reasonable, United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008)

(en banc), and that presumption carries even greater weight for below-Guidelines sentences like this

one, United States v. Curry, 536 F.3d 571, 573 (6th Cir. 2008) (“[S]imple logic compels the

conclusion that . . . defendant’s task of persuading us that the more lenient sentence [below the

Guidelines range] is unreasonably long is even more demanding.” (citation omitted)). Daniels’s

argument—that he deserved a more lenient sentence than his more culpable coconspirator—fails to

overcome this presumption. Contrary to Daniels’s suggestion that the district court treated him

unfairly, “[d]isparities between the sentences of coconspirators can exist for valid reasons, such as

. . . one coconspirator’s decision to plead guilty and cooperate with the government.” United States

v. Conatser, 514 F.3d 508, 522 (6th Cir. 2008) (citations omitted). In this case, his coconspirator

cooperated with the government and testified at Daniels’s trial, and the court granted a downward

departure accordingly. Thus, the coconspirator’s lesser sentence does not render Daniels’s below-

Guidelines sentence substantively unreasonable.


       For these reasons, we AFFIRM.




                                                 -3-